Lewis, J.,
dissents and votes to affirm with the following memorandum: It is my opinion that a full measure of relief is available to the petitioner through a proceeding under article 78 of the Civil Practice Act. In Matter of Pierne v. Valentine and Matter of Harvey v. Valentine (291 N. Y. 333) it was held that police officers who had made application for retirement in accordance with section B18-4.0 of the Administrative Code of the City of New York [L. 1937, ch. 929; amd. Local Laws, 1940, No. 2, § 1] were entitled to employ the drastic remedy of prohibition to prevent the Police Commissioner from conducting disciplinary proceedings against the applicants. Here, as in the Harvey and Pierne cases (supra) no charges were pending at the time of the application. In those cases charges were filed after the applications were filed. Here no charges at all have been filed. A fortiori, the present petitioner would seem to be entitled to retirement “upon his own application” (Administrative Code, § B18-4.0). If equitable considerations are likely to influence a court of law in exercising its discretion against granting an order under article 78, those same considerations would seem to operate in equity. The right of a law court to entertain such considerations does not diminish its power to grant full and adequate relief at law. (Southern Leasing Co. v. Ludwig, 217 N. Y. 100, 103,104.) Adel, J., concurs with Lewis, J.